Citation Nr: 1633431	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-08 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issues of entitlement to service connection for an eye disability, obstructive sleep apnea (OSA) and hypertension are addressed in a separate Board decision; the issue of entitlement to a disability rating in excess of 20 percent for diabetes is addressed in a separate Board decision; the issue of entitlement to payment or reimbursement of private medical expenses is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at an August 2010 Board hearing before the undersigned Veterans Law Judge (VLJ) Buck in St. Petersburg, Florida.  A transcript of the hearing is of record.

In December 2012, the Board inferred a claim for entitlement to a TDIU (as part of an increased rating claim for diabetes) and remanded this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Separately, a November 2009 rating decision denied entitlement to a TDIU.  The Veteran appealed this rating decision and subsequently filed a July 2013 VA Form 9 in response to a May 2013 Statement of the Case.  

In September 2015, the Board remanded the TDIU claim.  

The Veteran testified at a January 2016 Board hearing before the undersigned VLJ Schwartz in St. Petersburg, Florida.  A transcript of the hearing is of record.

VLJs who conduct hearings must participate in making the final determination of a claim.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  Where two VLJs hold hearings on the same issue, a three-judge panel is assigned, and the Veteran must be afforded an opportunity for a third hearing before the third VLJ who will ultimately decide the appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  In this case, VLJ Buck and VLJ Schwartz both held a hearing on the same issue now on appeal (entitlement to a TDIU).  As such, a May 2016 letter informed the Veteran of his option of having an additional hearing before a third VLJ.  The Veteran responded in May 2016 that he waived his right to appear at an additional hearing before a third VLJ.  This issue will therefore be addressed by a three-judge panel, which includes VLJ Buck and VLJ Schwartz.  

Subsequent to the most recent Supplemental Statement of the Case issued in September 2013, additional documents were associated with the Veteran's claims file, to include VA treatment records, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  As the Veteran's claim is being remanded, the AOJ will have the opportunity to consider such documents in the first instance on remand.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that by a separate Board decision being issued at the same time as this Board action, entitlement to service connection for OSA is being granted.  Separate Board decisions being issued at the same time as this Board action also remanded the issues of entitlement to a disability rating in excess of 20 percent for diabetes and entitlement to service connection for hypertension.  The outcome of these claims, to include the assignment of a disability rating by the AOJ for OSA, will impact the Veteran's combined disability rating and therefore impact the Veteran's eligibility for a schedular TDIU (based on the current assigned disability ratings, the Veteran does not meet the schedular criteria for a TDIU).  See 38 C.F.R. § 4.16(a) (2016).  As such, the Board finds that the Veteran's TDIU claim is inextricably intertwined with the other claims being granted and remanded and must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).
In addition, the Veteran submitted a January 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), on which he stated that he became too disabled to work in August 2005 and stated "in 1994, I became ill and was unable to work most of the year.  In 1995 I became ill again and was terminated from my job due to illness.  I later learned that my illness was due to my service connected type II diabetes and PTSD."  The Veteran also noted on this form that the service-connected disability that prevented him from securing or following any substantially gainful occupation was "type II diabetes with complications and other illness."  At the August 2010 Board hearing, the Veteran stated that he was not working, that he was unable to work and that he had not worked in over 10 years.  See August 2010 Board Hearing Transcript, pages 7-8.  At the January 2016 Board hearing, the Veteran stated that he last worked in 1995.  See January 2016 Board Hearing Transcript, page 8.  

Recent VA treatment records, however, referenced the Veteran as working.  A February 2014 VA social work note stated that the Veteran reported that "he has been out of work for the last 10 years up to 2 months ago.  Vet[eran] states he returned to his old employer to begin working back in construction.  Vet[eran] does light construction and security at construction site.  Vet[eran] states he works approximately 60 hours per week" and "Vet[eran] states he lives alone and realized he needs to return to work because he was not able to make his ends meet with his service connected disability payments."  A March 2014 VA treatment note stated that the Veteran "talked with the Social Security Department and found that he is within 35 work hours of qualifying for his benefits...He can cut his work hours in half and will still be working...but not on weekends."  A June 2014 VA treatment note referenced the Veteran as using a CPAP machine "even while at the construction si[te]."  

In light of the VA treatment records discussed, while on remand, the Veteran must be contacted and asked to provide information regarding the employment referenced in 2014 in VA treatment records, to include the duration and circumstances of such employment.  

Finally, as referenced above, the Veteran has referenced his service-connected PTSD in relation to his TDIU claim.  VA treatment records variously referenced that the Veteran received treatment at a Vet Center.  For example, a December 2008 VA mental health treatment note stated that the Veteran had received individual counseling "at the JAX Vet Center since August of 2008" and a September 2011 VA mental health treatment note referenced that the Veteran "continues to be seen...at the JAX Vet Center."  No Vet Center records are of record and therefore while on remand any available Vet Center records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available Vet Center records.  

2.  Contact the Veteran and ask him to provide information regarding the employment referenced in 2014 in VA treatment records, to include the duration and circumstances of such employment.

3.  Complete the development requested with regard to the claims for entitlement to a disability rating in excess of 20 percent for diabetes and entitlement to service connection for hypertension, which are addressed in separate Board decisions being issued at the same time as this Board action.

4.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




